Intervener, on March 1, 1933, deposited in Canal Bank  Trust Company a check for $100, for which his account was duly credited, the amount thereof being immediately made available to him. Thereafter, because of the events which are well known, the Canal Bank went into liquidation. He filed this suit seeking a preference, and in the civil district court judgment was rendered in his favor. The Canal Bank  Trust Company in liquidation has appealed.
Counsel for both parties have filed with us a statement agreeing that the legal issues presented are the same as those which were found in Re Canal Bank  Trust Company in Liquidation (intervention of John F. Clark  Co.), 181 La. 856, 160 So. 609, 99 A.L.R. 473, and in that of In re Canal Bank  Trust Company in Liquidation (Intervention of Midlo) (La.App.) 172 So. 48, and that, therefore, the judgment appealed from should be reversed.
Accordingly, it is ordered, adjudged, and decreed that the judgment appealed from be, and it is, annulled, avoided, and reversed, and that the intervention of Chapman H. Hyams III be, and it is, hereby, dismissed at his cost.
Reversed.